               Case 3:20-cv-06042-RSM Document 7 Filed 12/16/20 Page 1 of 3




 1
                                                         THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
      PUGET SOUNDKEEPER ALLIANCE,         )
10                                        )                     Case No. 3:20-cv-06042-RSM
                    Plaintiff,            )
11                      v.                )                     STIPULATED MOTION FOR
12                                        )                     CONTINUANCE OF STATUS
      CARLILE TRANSPORTATION              )                     CONFERENCE AND DEADLINE FOR
13    SYSTEMS, LLC                        )                     FILING ANSWER AND [PROPOSED]
                                          )                     ORDER
14                  Defendant.            )
15                                        )                     NOTE ON MOTION CALENDAR:
                                          )                     December 15, 2020
16    ___________________________________ )
17
18                                                  STIPULATION
19           This matter involves a Clean Water Act citizen suit brought under 33 U.S.C. § 1365 by
20
     Plaintiff Puget Soundkeeper Alliance (“Soundkeeper”) against Carlile Transportation Systems,
21
     LLC (“Carlile”). Soundkeeper alleges Carlile committed numerous violations of its National
22
23   Pollutant Discharge Elimination System (NPDES) Industrial Stormwater General Permit.

24           The parties are currently engaged in an informal exchange of information intended to
25
     assist the parties in earnest settlement negotiations. At this time, the parties believe that it will be
26
     more efficient to direct their resources towards settlement discussions without unnecessarily
27
28   burdening the Court. For that reason, the parties request that the deadline for Carlile to file its
      STIPULATED MOTION FOR CONTINUANCE                                 Smith & Lowney, p.l.l.c.
29                                                                       2317 East John Street
      AND ORDER                                                        Seattle, Washington 98112
      Case No. 3:20-cv-06042 - 1                                             (206) 860-2883
               Case 3:20-cv-06042-RSM Document 7 Filed 12/16/20 Page 2 of 3




     answer be extended by six weeks and the deadlines for the Rule 26(f) conference, initial
 1
 2   disclosures, and combined joint status report be extended by ten weeks.

 3
 4
            RESPECTFULLY SUBMITTED this 15th day of December, 2020.
 5
 6                                        SMITH & LOWNEY, PLLC
 7
                                          By: s/Alyssa Englebrecht
 8                                        Alyssa Englebrecht, WSBA #46773
                                          Richard Smith, WSBA #21788
 9
                                          Savannah Rose, WSBA #57062
10                                        2317 E. John St.
                                          Seattle, WA 98112
11                                        Tel: (206) 860-2124
12                                        Fax: (206) 860-4187
                                          E-mail: alyssa@smithandlowney.com,
13                                        richard@smithandlowney.com,
                                          savannah@smithandlowney.com
14                                        Attorneys for Plaintiff Puget Soundkeeper Alliance
15
                                          FOSTER GARVEY PC
16
                                          By: s/ Don Scaramstra
17
                                          Don Scaramastra, WSBA #21416
18                                        1111 Third Ave, Suite 3000
                                          Seattle, WA 98101
19                                        Tel: (206) 816-1449
20                                        E-mail: don.scaramastra@foster.com
                                          Attorney for Defendant Carlile Transportation Systems,
21                                        LLC
22
23
24
25
26
27
28
      STIPULATED MOTION FOR CONTINUANCE                            Smith & Lowney, p.l.l.c.
29                                                                  2317 East John Street
      AND ORDER                                                   Seattle, Washington 98112
      Case No. 3:20-cv-06042 - 2                                        (206) 860-2883
               Case 3:20-cv-06042-RSM Document 7 Filed 12/16/20 Page 3 of 3




 1                                                    ORDER
 2
            This matter having come before the Court on the parties’ Stipulated Motion for
 3
     Continuance of Status Conference and Deadline for Filing Answer, and the Court having
 4
 5   reviewed the file and pleadings herein, and being otherwise fully advised on the matter, hereby

 6   finds and concludes that good cause exists to continue the deadline for filing an answer by six
 7   weeks and the deadlines for the Rule 26(f) conference, initial disclosures, and joint status report
 8
     by ten weeks.
 9
     IT IS SO ORDERED
10
11   Dated this 16th day of December 2020.
12


                                                   A
13
14
                                                   RICARDO S. MARTINEZ
15
                                                   CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
     Presented by:
19   SMITH & LOWNEY, PLLC
     By: /s/ Alyssa Englebrecht____
20   Alyssa Englebrecht, WSBA No. 46773
21   Richard Smith, WSBA No. 21788
     Attorneys for Plaintiff
22
23
24
25
26
27
28
      STIPULATED MOTION FOR CONTINUANCE                              Smith & Lowney, p.l.l.c.
29                                                                    2317 East John Street
      AND ORDER                                                     Seattle, Washington 98112
      Case No. 3:20-cv-06042 - 3                                          (206) 860-2883
